DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-29 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 13, 14 and 18 of U.S. Patent No. 11.272,341. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6-11, 13, 14 and 18 of U.S. Patent No. 11.272,341 anticipate claims 16-29 and 31-35 of the present application.
	Regarding claim 16 of the present application, claims 1 and  7 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including an information processing apparatus, comprising: processing circuitry configured to acquire communication information; perform a first process of attempting to acquire information, from a device via a first network, based on the communication information; and in a case that the information processing apparatus is unable to connect with the device in the first process of attempting to acquire the information: perform a second process of attempting to acquire the information, from the device via a second network, based on the communication information, and in a case that the information processing apparatus is unable to connect with the device in the second process of attempting to acquire the information, control to display an error message.
	Regarding claim 17 of the present application, claim 7 of U.S. Patent No. 11.272,341 encompasses all the claimed limitations including wherein the communication information includes first communication information and second communication information, the first communication information for connecting with the device via the first network and the second communication information for connecting with the device via the second network.
	Regarding claim 18 of the present application, claim 7 of U.S. Patent No. 11.272,341 encompasses all the claimed limitations including wherein the processing circuitry is further configured to, in a case that the information processing apparatus acquires the information through the first process of attempting, determine whether the acquired information indicates that the device is able to communicate with the information processing apparatus.
	Regarding claim 19 of the present application, claims 7 and 2 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the processing circuitry is further configured to receive a selection of data to be output by the device.
	Regarding claim 20 of the present application, claims 7 and 3 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the processing circuitry is further configured to control to display, in response to receiving the selection of the data to be output, a message indicating that transmission of a processing request to the device is started.
	Regarding claim 21 of the present application, claim 7 of U.S. Patent No. 11.272,341 encompasses all the claimed limitations including wherein the error message indicates that the information processing apparatus is not connectable with the device via the first network.
Regarding claim 22 of the present application, claims 7 and 6 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the processing circuitry is further configured to connect with the device via the second network based on the second communication information, in a case that the processing circuitry determines that the device is unable to communicate with the information processing apparatus or in a case that the information processing apparatus does not acquire the information through the first process of attempting, and transmit a processing request to the device via the second network by using the acquired second communication information in a case that connecting with the device via the second network is possible.
	Regarding claim 23 of the present application, claims 7 and 13 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the first process of attempting performed by the processing circuitry includes connecting with the device via a currently connected network.
	Regarding claim 24 of the present application, claims 7 and 8 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the information is one of standard management information base (MIB) information, extended MIB information, a manufacturing serial number, and a media access control (MAC) address.
	Regarding claim 25 of the present application, claims 7 and 9 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein in a case that the standard MIB information or the extended MIB information is acquired as the information by the first process of attempting, the processing circuitry is further configured to determine that the acquired information indicates that the device is able to communicate with the information processing apparatus.
	Regarding claim 26 of the present application, claims 7 and 10 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein in a case that the manufacturing serial number or the MAC address of the device is acquired as the information by the first process of attempting, the processing circuitry is further configured to determine that the acquired information indicates that the device is able to communicate with the information processing apparatus.
Regarding claim 27 of the present application, claims 7 and 11 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the processing circuitry is further configured to transmit a processing request to the device via the first network by using the acquired first communication information, in a case of determining that the processing circuitry determines that the acquired information indicates that the device is able to communicate with the information processing apparatus.
	Regarding claim 28 of the present application, claim 7 of U.S. Patent No. 11.272,341 encompasses all the claimed limitations including wherein in the case that the information processing apparatus is unable to connect with the device in the second process of attempting to acquire the information, the processing circuitry controls to display a screen indicating the error message.
	Regarding claim 29 of the present application, claim 7 of U.S. Patent No. 11.272,341 encompasses all the claimed limitations including wherein the device is an image forming apparatus.
Regarding claim 31 of the present application, claims 14 and 18 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including an information processing system, comprising: a device (an image forming apparatus); and an information processing apparatus including processing circuitry configured to acquire communication information; perform a first process of attempting to acquire information, from the device via a first network, based on the communication information; and in a case that the information processing apparatus is unable to connect with the device in the first process of attempting to acquire the information: perform a second process of attempting to acquire the information, from the device via a second network, based on the communication information, and in a case that the information processing apparatus is unable to connect with the device in the second process of attempting to acquire the information, control to display an error message.
	Regarding claim 32 of the present application, claims 1 and 7 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including an information processing method performed by an information processing apparatus, the information processing method comprising: acquiring communication information; performing a first process of attempting to acquire information, from a device via a first network, based on the communication information; and in a case that the information processing apparatus is unable to connect with the device in the first process of attempting to acquire the information: performing a second process of attempting to acquire the information, from the device via a second network, based on the communication information, and in a case that the information processing apparatus is unable to connect with the device in the second process of attempting to acquire the information, controlling to display an error message.
	Regarding claim 33 of the present application, claims 1 and 7 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including wherein the communication information includes first communication information and second communication information, the first communication information for connecting with the device via the first network and the second communication information for connecting with the device via the second network.
	Regarding claim 34 of the present application, claims 1 and 7 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including in a case that the information processing apparatus acquires the information through the first process of attempting, determining whether the acquired information indicates that the device is able to communicate with the information processing apparatus.
	Regarding claim 35 of the present application, claims 1, 2 and 7 of U.S. Patent No. 11.272,341 encompass all the claimed limitations including receiving a selection of data to be output by the device.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuda (US 8,379,537 B2) discloses a network device management system includes a computer that is connected to a network and at least one network device that is connected to the network and is capable of communicating with the computer via the network; each network device includes a network device controller that provides the computer with network device information about settings and conditions of each network device of the at least one network device, via the network.
Scherzer et al. (US 11,019,512 B2) teach an improved connectivity to radio access point is enabled by a server that includes a database storing data about various radio access points, and an evaluation module evaluating the quality of connection to each of the access points.
Kawai (US 2015/0293735 A1) discloses a technique in which in a case where a mobile terminal and an MFP are directly connected to each other, the mobile terminal can readily obtain print data existing in a Web server apparatus and transmit the print data to the MFP; connection information to the MFP is obtained by using a short distance wireless communication method such as NFC, communication with the MFP is established using a wireless communication method such as a WLAN different from the short distance wireless communication method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645